MEMORANDUM **
Larry Dale Johnson, a former federal prisoner, appeals pro se from the district court’s order denying his 28 U.S.C. § 2255 motion challenging his conviction and sentence, based on stipulated facts, for narcotics and fraud violations. We have jurisdiction under 28 U.S.C. § 2253, and we affirm.
Johnson raises various contentions of ineffective assistance of counsel, most of which are barred as vague, conclusory, and unsupported by any citation to relevant case law or to the record. See Hendricks v. Vasquez, 908 F.2d 490, 491 (9th Cir. 1990). To the extent they are not otherwise barred, we reject them on the merits. See Strickland v. Washington, 466 U.S. 668, 687-88, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984).
Johnson’s closest contention is that his counsel was ineffective for not properly *777investigating whether he was competent to enter into a plea agreement. The record reflects that, at the time Johnson entered into his plea agreement to a stipulated facts trial, he was taking several different medications and suffered from bipolar disorder.
This court has held that a defendant’s statement that he was under the influence of a strong narcotic is sufficient to trigger an inquiry into his competence to enter a plea unless his counsel possesses some other knowledge suggesting that the defendant is competent. See United States v. Howard, 381 F.3d 873, 881 (9th Cir.2004). Here, however, Johnson’s counsel filed a motion requesting a determination of his competency. A psychiatric evaluation of Johnson found him to be sufficiently competent to understand the nature and consequences of the proceedings against him, despite his diagnosis with bipolar disorder and a personality disorder.
Moreover, at the change of plea hearing, the district court based its finding of competency on testimony from a psychiatric nurse and an emergency room physician concerning Johnson’s mental state and the effects of his various medications. Although it may have been a close determination as to whether Johnson was competent, his counsel was not ineffective for failing to obtain a more thorough investigation than the one that was conducted. See id.
Finally, we deny. Johnson’s request to broaden the certificate of appealability because he has not made a “substantial showing of the denial of a constitutional right.” See 28 U.S.C. § 2253(c)(2); 9th Cir. R. 22-l(e). To the contrary, any contentions he has raised that are not pertaining to his claim of ineffective assistance of counsel are barred by the waiver in his plea agreement.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.